      Case: 1:18-cr-00036 Document #: 100 Filed: 03/28/19 Page 1 of 1 PageID #:984



                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

United States of America,

Plaintiff,

v.                                                     Case No. 18 cr 036

Jitesh Thakkar,                                        Judge Robert W. Gettleman

Defendant,

                                             ORDER

     Jury Trial begins. Voir dire begun and concluded. Trial adjourned to 4/1/2019 at 9:30 a.m.

(5:00)




Date: 3/28/2019
                                                     United States District Judge
                                                     Robert W. Gettleman
